Per Curiam.

This was an action by the appellant, who was the plaintiff, against Lakey, to compel him to account and pay over moneys in his hands belonging to the plaintiff. *351Upon the issues there was a verdict for the defendant. New trial refused and judgment. The only ground assumed for a reversal is, that “the verdict is not sustained by the evidence.”
Jenkinson & Brackenridge, for the appellant.
John Morris, for the appellee.
"We have carefully examined the evidence set forth in the record and find it, to some extent, conflicting; but we are of opinion that the weight of it is in support of the verdict. The record, however, contains no sufficient averment, as required by rule 30 of this Court, that “this was all the evidence given in the cause.”
The judgment is affirmed, with costs and 5 per cent. damages.